                            Case 1:19-mj-00047-HKS Document 1 Filed 04/03/19 Page 1 of 17
AO 106 (Rev. 01/09) Application for a Search Warrant




                                                                                             for the                                7            APR 0 3 201?
                                                                      Western District of New York
                                                                                                                                  Vk
                                                  In the Matter of the Search of
                              (Briefly describe the property to he searched or identify the person by name and address.)


  One (1) black colored LG cellular phone model LM-X210APM, FCC ID:
  ZNFX210AMP, S/N: 809VTSM221246 (Subject Phone 1); One (1) black colored                                                                                         //A
  Alcatel cellular phone model 5041C, FCC ID: 2ACCJH087,IMEI: 015163008717521                                                                            19-MJ- V /
 (Subject Phone 2); and One(1)black colored Apple iPhone with no visible identifying
 numbers(Subject Phone 3)

                                                   APPLICATION FOR A SEARCH WARRANT

       I, a federal law enforcement officer or an attorney for the government, request a search warrant and state
under penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched andgive its location)'.

                                  See Attachment A, attached hereto and incorporated herein by reference,

located in the Western District of New York, there is now concealed (identify the person or describe the property to be seized)'.

                                  See Attachment B, attached hereto and incorporated herein by reference.

The basis for search under Fed. R. Crim. P. 41(c)is (check one on
            IS evidence of a crime;
            IS contraband, fruits of crime, or other items illegally possessed;
            IS properly designed for use, intended for use, or used in committing a crime;
            □ a person to be arrested or a person who is unlawfully restrained.
The search is related to violations of 21 U.S.C. § 841(a)(1); 846; and 856; and 18 U.S.C. § 924(c).

The application is based on these facts:
             s    continued on the attached sheet.
             □ Delayed notice of                            days (give exact ending date if more than 30 days:                                            -) is
                  requested under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                                                              Applicant's signature
                                                                                                          THOMAS PALMER
                                                                                                          SPECIAL AGENT
                                                                                                          Eederal Bureau of Investigation
                                                                                                                              Printed riMme and title



Sworn to before me and signed in my presence.

Date:. April T . 2019
                                                                                                                                  Judge s signature


                                                                                                           HONORABLE H. KENNETH SCHROEDER, JR.
City and state: Buffalo. New York                                                                          United States Magistrate Judge
                                                                                                                                Printed name and Title
         Case 1:19-mj-00047-HKS Document 1 Filed 04/03/19 Page 2 of 17




                                    ATTACHMENT A


                             DEVICES TO BE SEARCHED

       The property to be searched includes three(3)cell phone devices, their SIM cards,

and their components, which are detailed as follows:

       a.     Subject Phone 1 is a black colored LG cellular phone model LM-
              X210APM,FCC ID: ZNFX210AMF,S/N:809VTSM221246;

       b.     Subject Phone 2 is a black colored Alcatel cellular phone model 5041C,
              FCC ID: 2ACCJH087,IMEI:015163008717521;

       c.     Subject Phone 3 is a black colored Apple iPhone with no visible
              identifying numbers.

       The SubjectPhones are currently located at the Federal Bureau ofInvestigation at One

FBI Plaza, Buffalo, New York.




This warrant authorizes the forensic examination of Subject Phones 1-3 for the purpose of

identifying the electronically stored information described in Attachment B.
            Case 1:19-mj-00047-HKS Document 1 Filed 04/03/19 Page 3 of 17




                                      ATTACHMENTS


                 LIST OF ITEMS TO BE SEARCHED FOR AND SEIZED

       1.     Evidence and instmmentalities concerning violations ofTide 21, United States
Code, Sections 841(a)(1)(possession with intent to distribute, and distribution of, controlled
substances),846(conspiracy to possess with intent to distribute, and distribution of,controlled
substances); 856 (maintaining a drug-involved premises); and Tide 18, United States Code,
Sections, 924(c) (possession of a firearm in furtherance of drug trafficking), since
approximately May 2018, including records and stored content relating to:

       a.       lists of co-conspirators, counterparties, and customers, and related identifying
                information;

       b.       telephone calls, including incoming, outgoing, and missed calls, phone contact
                addresses, email addresses and telephone numbers in directories, documents
                and files which reflect names, email addresses, addresses, telephone numbers
                and objects related to drug trafficking, and photographs regarding drug
                trafficking and drug trafficking associates contained in the cellular telephones;

       c.       SMS and MMS messages, and any other wire and electronic communications
                relating to controlled substances and virtual currency;

       d.       types, amounts, and prices of drugs trafficked as well as dates, places, and
                amounts of specific transactions;

       e.       any information related to sources ofdrugs(including names,addresses, phone
                numbers, or any other identifying information);

       f.       any information recording the device's travel;

       g.       all bank records, checks, credit card bills, account information, and other
                financial records


       h.       items relating to the possession, purchase, sale, or transfer of firearms or
                ammunition; and

       i.       items relating to the use postal services including the United States Postal
                Service, or any private postal carrier(such as FedEx,UPS,DHL,etc.), and any
                trackiug number, proof of payment, receipt, or record of inquiry made
                regarding such postal services.

       2.       Any and all stored content tending to prove relationships between any co-
conspirators or any acts furthering the unlawful drug trafficking, including all text messages
(incoming and outgoing), recent calls (incoming and outgoing), missed calls (incoming and
outgoing), contact list, appointment calendar, photographs, videos, notes, and reminders.
            Case 1:19-mj-00047-HKS Document 1 Filed 04/03/19 Page 4 of 17




       3.       Items demonstrating ownership, use, and/or control ofeach subject device.


       4.       Records evidencing the use of the Intemet relating to controlled substances or

or the use of virtual currencies, including:

       a.       records ofIntemet Protocol addresses used;

       b.       records ofIntemet activity, including firewall logs, caches, browser history and
                cookies, "bookmarked" or "favorite" web pages, search terms that the user
                entered into any Intemet search engine, and records of user-typed web
                addresses;

       c.      records of any software for and usage regarding the storage and transfer of
               virtual currencies, including bitcoins.


       As used above, the terms "records" and "information" include all of the foregoing
items of evidence in whatever form and by whatever means they may have been created or
stored, including any form ofcomputer or electronic storage(such as flash memory or other
media that can store data)and any photographic form.
         Case 1:19-mj-00047-HKS Document 1 Filed 04/03/19 Page 5 of 17




                           SEARCH WARRANT AFFIDAVIT




STATE OF NEW YORK )
COUNTY OF ERIE    )                 SS:
CITY OF BUFFALO   )



                                  I. INTRODUCTION



       THOMAS PALMER, Special Agent of the Federal Bureau of Investigation, United

States Department ofJustice, having been duly sworn, states as follows:



       1.     I am a Special Agent of the Federal Bureau ofInvestigation (FBI). As such, I

am an "investigative or law enforcement officer ofthe United States" within the meaning of

Title 18, United States Code, Section 2510(7), that is, an officer of the United States

empowered by law to conduct investigations of and to make arrests for offenses enumerated

in Tide 18, United States Code, Section 2516.



       2.     I have been so employed as a Special Agent(SA)of the FBI since January of

2005. During my employment with the FBI,I have participated in investigations concerning

drug trafficking matters, weapons possession and crimes ofviolence. I am familiar with how

controlled substances are obtained, diluted, packaged, distributed, sold, and used in the

framework of drug trafficking and how drug traffickers utdize electronic communications to

facilitate their illegal activities. I have participated in investigations which have employed

the interception of wire, oral, and electronic communications authorized by the Federal

Courts in the Westem District ofNew York. My investigative experience detailed herein, as
         Case 1:19-mj-00047-HKS Document 1 Filed 04/03/19 Page 6 of 17




well as the experience of other law enforcement agents who are participating in this

investigation, serve as the basis for the opinions and conclusions set forth herein. I have not

presented each and every fact of this investigation to date, and have only provided

information necessary to establish probable cause for the petitioned Search Warrants.



       3.     This affidavit is made in support of a federal search warrant application for

facilities recovered during the execution of a Town of Orchard Park search warrant

authorized by Town of Orchard Park Court Judge Jorge S. DeRosas,commanding the search

of 179 East Abbott Grove Avenue, Orchard Park, New York; a 2018 Jeep Wrangler, Black in

color, bearing New York vehicle registration number("NY REG")HZS-2391 and the person

ofFELIX CALDERON. The following facilities were seized by law enforcement, and this

application seeks authorization to search the following facilities:

       a.     One (1) black colored LG cellular phone model LM-X210APM, FCC
              ID: ZNFX210AMP, S/N: 809VTSM221246 (hereinafter "Subject
              Phone 1");

       b.     One (1) black colored Alcatel cellular phone model 5041C, FCC ID:
              2ACCJH087, IMEI: 015163008717521 (hereinafter "Subject Phone
              2");

       c.     One(1)black colored Apple iPhone with no visible identifying numbers
              (hereinafter "Subject Phone 3")

Subject Phones 1-3 are currently in the custody of the FBI at One FBI Plaza, Buffalo, NY .

This application seeks search warrants for each of the devices described in Attachment A,

attached hereto and incorporated herein by reference, which would authorize the forensic

examination of Subject Phones 1-3 for the purpose of identifying electronically stored data

particularly described in Attachment B,attached hereto and incorporated herein by reference.
         Case 1:19-mj-00047-HKS Document 1 Filed 04/03/19 Page 7 of 17




       4.     The information contained in this affidavit is based upon my participation in

the investigation described below and upon reports and information received from other law

enforcement officers and agencies. This affidavit is provided for the limited purposes of

establishing probable cause to support the attached search warrant application and, therefore,

does not contain each and every detail ofthe investigation.



                       n. DETAILS OF THE INVESTIGATION


       5.     Since May of 2018 members of the FBI Safe Streets Task Force (FBI-SSTF),

the Lackawanna Pohce Department(LPD), the Drug Enforcement Administration (DEA),

the United States Postal Inspection Service (USPIS) and the Bureau of Alcohol Tobacco,

Firearms and Explosives (BATFE) (hereinafter "the Investigative Team") have been

investigating the FELIX CALDERON-VALCARCEL Drug Trafficking Organization

(DTO).



       6.     Members ofthe Investigative Team identified 179 East Abbott Grove Avenue,

Orchard Park, NY as the residence of VALCARCEL.This information was corroborated by

New York State parole who indicated that 179 East Abbott Grove Avenue, Orchard Park,

NY was CALDERON-VARCARCEL's address ofrecord.




       7.     In September of2018 members of the USPIS identified a suspicious parcel of

mail addressed to 179 East Abbott Grove Avenue,Orchard Park,NY.On September 24,2018

Inspectors for the USPIS obtained a federal search warrant signed by United States Magistrate

Judge Michael J. Roemer authorizing a search of the intercepted parcel. Members of the
         Case 1:19-mj-00047-HKS Document 1 Filed 04/03/19 Page 8 of 17




USPIS searched the parcel and found that it contained suspected cocaine. The substance was

submitted to the DBA Northeast Laboratory for analysis which confirmed the substance is

475.2 grams ofcocaine



       8.     In February of 2019 members of the USPIS identified a suspicious parcel of

mail addressed to 179 East Abbott Grove Avenue, Orchard Park, NY. On February 5, 2019

Inspector for the USPIS obtained a federal search warrant signed by United States Magistrate

Judge Michael J. Roemer authorizing a search of the intercepted parcel. The substance was

submitted to the DBA Northeast Laboratory for analysis which is still pending. USPIS

confirmed the substance is suspected cocaine based on its color, consistency and maimer of

packaging and weighs approximately 1,004 grams.



       9.     On March 26, 2019, LPD Captain Aaron Brerman obtained a search warrant

signed by the honorable Jorge S. DeRosas, Town of Orchard Park Court Judge, authorizing

the search ofthe following: 179 Bast Abbott Grove Avenue, Orchard Park, New York; a 2018

Jeep Wrangler, Black in color, bearing New York vehicle registration number("NY REG")

HZS-2391 and the person ofFELIX CALDBRON.



       10.    On March 26, 2019 the Investigative Team conducted surveillance of 179 Bast

Abbott Grove Road, Orchard Park, New York. During the surveillance the Investigative

Team observed CALDBRON-VALCARCBL exiting 179 Bast Abbott Grove Road, Orchard

Park, New York, entering 2019 Toyota Camry, Silver in color bearing VA UVF-7895, and

departing the area. The Investigative Team attempted to maintain visual surveillance of
         Case 1:19-mj-00047-HKS Document 1 Filed 04/03/19 Page 9 of 17




CALDERON-VALCARCEL but also utilized NYS Parole GPS ankle monitor device worn


by CALDERON-VALCARCEL to follow                   his   moving location. CALDERON-

VALCARCEL was observed parked near the intersection of Stevenson Street and

Cumberland Avenue at which point members of the Investigative Team approached

CALDERON-VALCARCEL to execute the search warrant for his person.                    As the

Investigative Team approached, CALDERON-VALCARCEL was observed counting a large

quantity of U.S. currency that comprised ten thousand dollars of marked LPD funds.

CALDERON-VALCARCEL was detained and advised of his Miranda rights.

CALDERON-VALCARCEL was shown a copy of the search warrant. CALDERON-

VALCARCEL stated that he wanted to cooperate and gave verbal consent to search the

vehicle he was operating. CALDERON-VALCARCEL stated that there was a kilogram of

cocaine in the trunk of the vehicle that belonged to him. Members of the investigative team

transported CALDERON-VALCARCEL and his vehicle to the Lackawanna Police

Department. A Hamburg Police Department K-9 gave a positive alert for narcotics following

a perimeter sniff ofthe vehicle. Based on the consent given and the K-9 alert, members ofthe

Investigative Team searched the vehicle. Members of the Investigative Team recovered

approximately one (1) kilogram of suspected cocaine from CALDERON-VALCARCEL's

vehicle. Additionally, Subject Phone 1, Subject Phone 2, and Subject Phone 3 were all

recovered from within the vehicle.




       11.    Subsequent to the traffic stop, members ofthe Investigative Team executed the

search warrant at 179 East Abbott Grove Avenue, Orchard Park, New York. During the

execution ofthe search warrant members ofthe investigative team seized approximately four
          Case 1:19-mj-00047-HKS Document 1 Filed 04/03/19 Page 10 of 17




(4) kilograms of suspected cocaine and a Taurus Millennium PT 9mm caliber handgun

bearing serial number TDR53240.



       12.    Subsequent to the search, CALDERON-VALCARCEL was arrested and

transported to the Lackawanna Police Department. CALDERON-VALCARCEL was

provided with his advice of rights and agreed to speak with the investigative team.

CALDERON-VALCARCEL stated that the packages recovered in his residence and in the

vehicle were cocaine and belonged to him. CALDERON-VALCARCEL stated that he

obtained the cocaine from an unidentified Mexican source of supply in Texas.

CALDERON-VALCARCEL explained that he paid thirty(30)thousand dollars per kilogram

of cocaine and sold kilograms for thirty four (34) thousand dollars in Western New York.

CALDERON-VALCARCEL further stated that the firearm which was recovered during the

search belonged to him. CALDERON-VALCARCEL explained that he purchased the

firearm   from     an individual known    to   CALDERON-VALCARCEL              as "CUBA"

approximately six months ago. CALDERON-VALCARCEL paid seven hundred fifty dollars

for the firearm.




       13.    During the course of the interview CALDERON-VALCARCEL admitted to

utilizing the United States Postal Service to ship cocaine from Puerto Rico to his residences

and other residences in Western New York. Similarly, CALDERON-VALCARCEL

explained he and his associates utilized the USPS to send "tester" packages. These packages

which contain no contraband are of a similar size, shape and weight of packages containing
        Case 1:19-mj-00047-HKS Document 1 Filed 04/03/19 Page 11 of 17




narcotics. This technique is utilized to identify locations that narcotics can be successfully sent

to and avoid law enforcement detection.




       14.     During the interview CALDERON-VALCARCEL voluntarily unlocked

Subject Phone 3 and showed members ofthe investigative team photographs of kilograms of

cocaine that CALDERON-VALCARCEL had previously sold. Similarly, CALDERON-

VALCARCEL showed investigators a photograph of tracking number of a USES package

that he was expecting to be delivered to his residence. This tracking number was the same

tracking number ofthe USPS package that was seized in Febmary of2019, which contained

approximately 1,004 grams ofcocaine.



       15.     On March 27, 2019, FELIX CALDERON-VALCARCEL was charged by

Criminal Complaint in the United States District Court for the Westem District ofNew York

with violations of Title 21, United States Code, Sections 841(a)(1)(possession with intent to

distribute, and distribution of, controlled substances), 846 (conspiracy to possess with iotent

to distribute, and distribution of, controlled substances); 856 (maintaining a drug-involved

premises); and Title 18, United States Code, Sections, 924(c) (possession of a firearm in

furtherance of drug trafficking) (hereinafter "the enumerated offenses"). See Criminal

Complaint, 19-mj-1039.



        CELLULAR TELEPHONES AND OTHER COMMUNICATION AND
                                  ELECTRONIC DEVICES


       16.     The investigation has revealed, through subpoena responses, law enforcement

databases,consent searches, previously executed search warrants, and wimess interviews, as
        Case 1:19-mj-00047-HKS Document 1 Filed 04/03/19 Page 12 of 17




well as drug traffickers keep in regular contact via cellular telephone and through social media

websites such as Facebook, Snapchat, and Wickr. Through these methods,law enforcement

has been able to identify and make connections between drug traffickers and their associates.

Accordingly,based upon my training and experience, and my knowledge ofthe investigation,

I believe that CALDERON-VALCARCEL has used his cellular telephone and other

communication devices as a means to communicate with members and associates of drug

traffickers, regarding illegal distribution ofcontrolled substances, possession offirearms, and

other illegal activity. CALDERON-VALCARCEL has also used his cellular telephone to

record and distribute images ofsuspected controlled substances as well as images oftracking

numbers of packages which contained suspected controlled substances.



       17.    This investigation has shown that members and associates of drug traffickers

utilize telephones to communicate with each other. As it relates to this case in particular,

and based on my training and experience, cellular telephones and other communication and

electronic devices wiU contain within their memory, contact lists, call logs, text messages,

photos, videos, audio recordings, internet browser history, historical GPS locations and other

information that would be pertinent to this ongoing investigation.



                     AUTHORIZATION TO SEARCH AND SEIZE


       18.    Accordingly, this application seeks authorization to search for and seize from

Subject Phones 1-3, more fuUy described in Attachment A, evidence of violations of the

enumerated offences, as is more fully detailed in Attachment B.
        Case 1:19-mj-00047-HKS Document 1 Filed 04/03/19 Page 13 of 17




       19.    During the course of other drug trafficking investigations, I have assisted with

the execution offederal search warrants on cellular telephones seized from members of drug

trafficking organizations and gang members, which have resulted in the recovery ofsignificant

evidence tending to show involvement in drug trafficking, including relevant text messages

between members of the organization and contact lists containing names and telephone

numbers of the members of the organization. Based on my training, experience, and

participation in this and other drug trafficking investigations and based upon my discussions

with other FBI Agents, and other law enforcement officials, and my participation in this

investigation, I have leamed:

       a.     Individuals involved m narcotics trafficking frequently maintain
              records, notes, ledgers, and other digital records relating to the
              transportation, ordering, sale and distributions ofcontrolled substances,
              including cocaine, cocaine base, heroin and marijuana. Furthermore,
              I know that the aforementioned records, notes, ledgers, etc., are
              generally maintained where the traffickers have ready access to them;

       b.     That Individuals involved in narcotics trafficking commonly maintain
              records of telephone calls, addresses or telephone numbers in cellular
              telephones which reflect names, addresses and telephone numbers of
              their associates in their narcotics trafficking organization, as well as
              photographs ofthemselves and their drug trafficking associates;

       c.     Based on your Affiant's training, experience, and information obtained
              during this investigation, drug distributors utilize multiple cellular
              telephones and other electronic devices to facilitate narcotics trafficking;

       d.     Individuals involved in narcotics trafficking commonly maintain
              cellular telephones and other communication devices to further their
              narcotics trafficking activities. Narcotics traffickers often utilize these
              devices to relay a variety ofillicit information,including, but notlimited
              to, telephone numbers of co-conspirators, emails, digital codes to
              identify the caller, digital codes to indicate the location of a meeting
              place, the amount of a controlled substance or its purchase price, or
              other information designed to facilitate criminal activity;

       e.     Involved in narcotics trafficking commonly maintain names, telephone
              numbers, recorded messages, photographs and other items of
        Case 1:19-mj-00047-HKS Document 1 Filed 04/03/19 Page 14 of 17




              information concerning themselves and individuals associated in their
              criminal activities, in electronic storage mediums, including but not
              limited to cellular telephones; and

       f.     Individuals involved in narcotics trafficking commonly take, or cause to
              be taken, photographs/videos of themselves, their associates, their
              property, and their drugs or firearms. These photographs/videos are
              usually maintained in their residences and/or stored in electronic
              storage mediums, including but not limited to cellular camera
              telephones.




       WHEREFORE, based upon the foregoing, 1 believe that probable cause exists that

evidence related to violations of the enumerated offenses will be found in the identified


facilities to be searched, and 1 therefore request that the Court issue the proposed search

warrant.




                                                  THOAfAS PALMER
                                                  Special Agent
                                                  Federal Bureau of Investigation

Sworn to before me this


day of April, 2019.



 lONpRABLE H/KENNETH SCHROEDER,JR.
United States Magistrate Judge




                                             10
        Case 1:19-mj-00047-HKS Document 1 Filed 04/03/19 Page 15 of 17




                                    ATTACHMENT A


                             DEVICES TO BE SEARCHED


       The property to be searched includes three(3)cell phone devices, their SIM cards,

and their components, which are detailed as follows:

       a.     Subject Phone 1 is a black colored LG cellular phone model LM-
              X210APM,FCC ID: ZNFX210AMP,S/N: 809VTSM221246;

       b.     Subject Phone 2is a black colored Alcatel cellular phone model 5041C,
              FCC ID: 2ACCJH087,IMEI:015163008717521;

       c.     Subject Phone 3 is a black colored Apple iPhone with no visible
              identifying numbers.

       The SubjectPhones are currently located at the Federal Bureau ofInvestigation at One

FBI Plaza, Buffalo, New York.




This warrant authorizes the forensic examination of Subject Phones 1-3 for the purpose of

identifying the electronically stored information described in Attachment B.
        Case 1:19-mj-00047-HKS Document 1 Filed 04/03/19 Page 16 of 17




                                     ATTACHMENT B


               LIST OF ITEMS TO BE SEARCHED FOR AND SEIZED


       1.     Evidence and instrumentalities concerning violations ofTitle 21, United States
Code, Sections 841(a)(1)(possession with intent to distribute, and distribution of, controlled
substances),846(conspiracy to possess with intent to distribute, and distribution of,controlled
substances); 856 (maintaining a drug-involved premises); and Title 18, United States Code,
Sections, 924(c) (possession of a firearm in furtherance of drug trafficking), since
approximately May 2018,including records and stored content relating to:

       a.     lists of co-conspirators, counterparties, and customers, and related identifying
              information;

       b.     telephone calls, including incoming, outgoing, and missed calls, phone contact
              addresses, email addresses and telephone numbers in directories, documents
              and files which reflect names, email addresses, addresses, telephone numbers
              and objects related to drug trafficking, and photographs regarding drug
              traffickhig and drug trafficking associates contained in the cellular telephones;

       c.     SMS and MMS messages, and any other wire and electronic communications
              relating to controlled substances and virtual currency;

       d.     types, amounts, and prices of drugs trafficked as well as dates, places, and
              amounts of specific transactions;

       e.     any information related to sources ofdrugs(including names, addresses, phone
              numbers, or any other identifying information);

       f.     any information recording the device's travel;

       g.     all bank records, checks, credit card bills, account information, and other
              financial records


       h.     items relating to the possession, purchase, sale, or transfer of firearms or
              ammunition; and

       i.     items relating to the use postal services including the United States Postal
              Service, or any private postal carrier(such as FedEx,UPS,DHL,etc.), and any
              tracking number, proof of payment, receipt, or record of inquiry made
              regarding such postal services.

       2.     Any and all stored content tending to prove relationships between any co-
conspirators or any acts furthering the unlawful drug trafficking, including all text messages
(incoming and outgoing), recent calls (incoming and outgoing), missed calls (incoming and
outgoing), contact list, appointment calendar, photographs, videos, notes, and reminders.
        Case 1:19-mj-00047-HKS Document 1 Filed 04/03/19 Page 17 of 17




       3.     Items demonstrating ownership, use, and/or control ofeach subject device.


       4.     Records evidencing the use of the Internet relating to controlled substances or

or the use of virtual currencies, including:

       a.     records ofIntemet Protocol addresses used;

       b.     records ofIntemet activity, including firewall logs, caches, browser history and
              cookies, "bookmarked" or "favorite" web pages, search terms that the user
              entered into any Intemet search engine, and records of user-typed web
              addresses;

       c.     records of any software for and usage regarding the storage and transfer of
              virtual currencies, including bitcoins.


       As used above, the terms "records" and "information" include all of the foregoing
items of evidence in whatever form and by whatever means they may have been created or
stored, including any form of computer or electronic storage (such as flash memory or other
media that can store data) and any photographic form.
